Citation Nr: 0912726	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	A. E. Bendezu, Attorney-at-Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from September 1957 to 
September 1959.  His occupational specialty was personnel 
specialist, and there was no combat service.  He died in 
December 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  During the Veteran's lifetime, he had been granted 
service connection for chronic paranoid schizophrenia with a 
50 percent evaluation effective from September 1997, and a 
100 percent evaluation effective from January 2000.

3.  The Veteran died in December 2006, at age 72, from 
atherosclerotic heart disease, with no other contributing 
factors listed on the death certificate.

4.  Heart disease was not incurred or aggravated during 
active military service, and a preponderance of the competent 
medical evidence on file is against a finding that heart 
disease was secondary to or aggravated by service-connected 
schizophrenia.


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and Regulations implementing this liberalizing legislation 
are applicable to the Veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The appellant was provided formal VCAA notice in February 
2007, prior to the issuance of the rating decision now on 
appeal from April 2007.  This notice informed her of the 
evidence necessary to substantiate her claim, the evidence 
she was responsible to submit, the evidence VA would collect 
on her behalf, and advised she submit any relevant evidence 
in his possession.  The appellant secured the services of 
private counsel who submitted the formal notice of 
disagreement in May 2007, and it appears that private counsel 
has actual knowledge of the evidence necessary to 
substantiate a claim for service connection for the cause of 
the Veteran's death.  The duty to notify is satisfied.

All known available records have been collected for review.  
The service treatment records and early private and VA 
medical records were already on file.  More recent treatment 
records were collected for review, the death certificate was 
collected, the appellant submitted the statement of a private 
physician in support of her claim, and the Veteran's claims 
folder was referred for a record review and a request for 
production of opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  The evidence does not reveal nor is there any 
argument that there remains any additional relevant evidence 
outstanding.  VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
heart disease, which becomes manifest to a compensable degree 
of 10 percent within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding any other provision of law, a Veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military service for purposes of 
this title, on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a).

Disability which is proximately due to or the result of 
another service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Analysis:  During the Veteran's lifetime, he had been granted 
service connection for chronic paranoid schizophrenia with a 
50 percent evaluation effective from September 1997, and a 
100 percent evaluation from January 2000.  He died in 
December 2006, at age 72, and the certificate of death listed 
the immediate cause of death as atherosclerotic disease of 
years' duration.  The certificate of death did not list any 
other causal factors contributing to death but 
atherosclerotic heart disease.

The service treatment records on file contain no complaints, 
findings, treatment or diagnosis for atherosclerotic heart 
disease.  On a single occasion in November 1958, the Veteran 
complained of chest pain of several day's duration and he was 
seen, but there were no pertinent findings reported.  
Otherwise, the service treatment records are silent for heart 
disease.  A June 1958 chest X-ray was negative.  The Veteran 
was examined for service separation in August 1959 and at 
that time the heart and lungs were normal, and a chest X-ray 
was negative.  In the accompanying report of medical history 
completed by the Veteran himself at the time of this 
examination, he affirmatively indicated in the negative to 
pain or pressure in the chest, palpitation or pounding heart, 
high or low blood pressure, frequent indigestion, shortness 
of breath, dizziness or fainting spells or any other signs or 
symptoms which might be consistent with heart disease.  
Following service separation, there is a complete absence of 
any evidence of chronic heart disease or symptoms for many 
years.  Medical records on file begin to show heart problems 
in the mid-1980's, many years after the Veteran was separated 
from service, and the Veteran apparently had a myocardial 
infarction in 1988.  

In January 2007, the appellant filed a claim for service 
connection for the cause of the Veteran's death.  After VCAA 
notice was posted to her, VA subsequently received a 
statement from a private doctor who wrote that he had treated 
the Veteran and his family from September 1968 until the 
doctor himself retired.  During that period, this family 
doctor wrote that he had recommended the Veteran seek 
treatment for his nervous disposition and other issues.  This 
physician then wrote that it was his medical opinion that the 
Veteran's chronic paranoid schizophrenia contributed to his 
heart disease.  

In April 2007, the Veteran's claims folder was referred to a 
VA board certified psychiatrist for review and production of 
opinions consistent with VCAA.  The VA psychiatrist wrote 
that he reviewed psychiatric literature and also had a 
literature review done by his medical librarian.  He referred 
to a series of medical journal and research articles.  
Multiple articles did note that patients with schizophrenia 
were much more likely to die from various factors but that 
the chief risk factor for heart disease in patients with 
schizophrenia was cigarette smoking, obesity leading to 
dyslipidemia, insulin resistance in diabetes, and 
hypertension.  He wrote that nothing in any of this 
literature supported any direct causal connection between 
schizophrenia and heart disease.  There was also evidence in 
this literature that certain psychotropic medications 
possibly contributed to the onset of heart disease, but he 
wrote that the Veteran was noted to be on Risperidone, and 
that there was no Food and Drug Administration black box 
warning on that medication concerning coronary artery disease 
or sudden death.  The VA psychiatrist wrote that he could 
find no direct correlation between schizophrenia and 
arteriosclerotic heart disease.  He also wrote that there was 
significant literature indicating increased mortality in 
individuals who had schizophrenia, many of which referred to 
specific modifiable conditions including metabolic syndrome 
and abuse of nicotine which was clearly demonstrated to be a 
significant cause of arteriosclerotic heart disease.  The 
doctor noted that the Veteran was a smoker as noted in the 
medical records of his treatment with VA.  He concluded based 
upon all of these studies and research that it was less than 
likely that the Veteran's chronic paranoid schizophrenia 
caused or was a major contributor to his atherosclerotic 
heart disease, which was determined to be his sole cause of 
death.

In June 2007, the Veteran's claims folder was referred to a 
VA medical doctor for review and production of an opinion 
regarding the Veteran's heart disease.  This doctor reviewed 
the Veteran's records noting that the death certificate 
included only atherosclerotic heart disease as the cause of 
the Veteran's death, "with no other contributing factors 
listed."  The doctor reviewed the record and said that the 
Veteran's heart disease appeared to have had principal onset 
sometime in the mid-1980's.  The doctor noted the Veteran's 
one time complaint of chest pain during service in November 
1958 and wrote that this brief entry found no abnormalities 
of heart or lungs.  There were no other complaints of chest 
pain within the service treatment records, nor were there any 
other signs and symptoms consistent with heart problems in 
the service treatment records.  The doctor noted normal chest 
X-rays conducted during service and that his separation 
examination report was silent for any signs, symptoms, 
complaints, treatment or diagnosis for coronary artery 
disease or any cardiac-related illness.  The doctor wrote 
that given the diagnosis of coronary artery disease was first 
made some 25 years following the Veteran's separation from 
service, it was less than likely that the Veteran's heart 
disease causing his death had onset during service or was in 
any way related to a one-time complaint of chest pain in 
1958.

The Board finds that a clear preponderance of the evidence of 
record is against the appellant's claim for service 
connection for the cause of the Veteran's death.  The death 
certificate lists only a single cause of death, and that was 
heart disease.  Although there was a single complaint of 
chest pain during service, the Veteran did not manifest heart 
disease for some 25 years after service separation in the 
mid-1980's.  This is fully supported by the review and medial 
opinion provided by a VA doctor in June 2007, and there is no 
competent medical evidence or opinion to the contrary.  Heart 
disease was neither incurred or aggravated in active military 
service.  

At the time of his death, the Veteran had been granted 
service connection for chronic paranoid schizophrenia, with a 
100 percent evaluation.  The only evidence supporting a 
conclusion that service-connected schizophrenia contributed 
to the Veteran's death is a single sentence written by the 
Veteran's family doctor which conclusorily states that his 
schizophrenia contributed to his heart disease.  However, 
this statement contains no reasons or bases or explanation of 
any kind either with general reference to recognized medical 
authorities, studies or journal articles, or specific to the 
Veteran himself.  

On the other hand, the April 2007 statement of a VA board 
certified psychiatrist specifically included a significant 
amount of research both by himself and a medical librarian 
with reference to multiple studies and recognized medical 
journal articles, none of which found or supported a finding 
that schizophrenia caused or materially contributed to 
atherosclerotic heart disease.  Although these articles did 
indicate higher mortality rates for all patients affected by 
schizophrenia, the indicators for heart disease in 
schizophrenic patients was via obesity, smoking, 
hypertension, dyslipidemia and type II diabetes mellitus.  
The fact that schizophrenics might be more inclined to be 
affected by obesity, smoking, hypertension, dyslipidemia and 
diabetes, does not create a direct causal connection between 
schizophrenia and heart disease.  Although the VA 
psychiatrist's report also noted a causal connection between 
heart disease and certain psychotropic medications, there was 
no such connection between the Veteran's known use of 
Risperidone and heart disease.  The VA psychiatrist noted 
that there was a known causal connection between heart 
disease and the use of tobacco, and that the Veteran was a 
known tobacco user.  This VA psychiatric report includes far 
more medical research and detail than the single conclusory 
statement of the Veteran's former family doctor who provided 
no reasons or bases for his conclusion.  In the absence of 
any reasons and bases, this private physician's statement 
appears to be more a matter of advocacy than of medical 
judgment.  

Finally, the Board notes, effective in 1998, a veteran's 
disability or death shall not be considered to have resulted 
from disease contracted in line of duty in active military 
service on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his military service.  38 U.S.C.A. § 1103(a).  There 
is no direct medical evidence or opinion relating the 
Veteran's death to tobacco use, but even if there was, a 
grant of service connection for tobacco use related to 
service would be prohibited by law.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


